Dismissed and Memorandum Opinion filed December 23, 2003








Dismissed and Memorandum Opinion filed December 23,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01257-CR
____________
 
DUSHAY LEWIS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 23rd
District Court
Brazoria County, Texas
Trial Court Cause No. 43,385
 

 
M E M O R A N D U M  
O P I N I O N
After a plea of guilty, appellant was convicted of the
offense of possession of a controlled substance with intent to deliever  and sentenced to ten years= confinement on July 11, 2003.  An untimely motion for new trial was filed on
August 20, 2003.  Appellant=s notice of appeal was not filed
until August 20, 2003.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a timely motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal which complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed December 23, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.
Do Not Publish C Tex. R.
App. P. 47.2(b).